 



CONFIDENTIAL
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
EXHIBIT 10.22
EXCLUSIVE LICENSE AGREEMENT
 
This Exclusive License Agreement (“Agreement”) is made as of the 21st day of
April 2006 (hereinafter the “Effective Date”) by and between
GREEN CROSS VACCINE CORP., a corporation organized and existing under the laws
of the Republic of Korea, having its registered offices at 227-3, Kugai-Ri,
Kiheung-Eup, Yongin City, Kyounggi Province, Republic of Korea, (“Licensor”)
And
RHEIN BIOTECH GmbH, formed and in good standing under the laws of Germany,
having its seat in Düsseldorf, Eichsfelder Strasse 11, 40595, Germany,
(“Licensee” or “RBG”);
(With Licensor and Licensee, referred individually as a “Party” and collectively
as the “Parties”).
WITNESSETH

WHEREAS,   Berna Biotech AG (“Berna”) is the owner of substantially all of the
share capital of (1) Rhein Biotech NV, incorporated under the laws of the
Netherlands having its registered office at Oude Maasstraat 47, NL 6229 BC
Maastricht, The Netherlands (hereinafter “RBNV”), which prior to the Effective
Date owned 100 percent of the share capital of RBG and of (2) Rhein Vaccines
B.V., which owns 100% of the share capital of Licensor;

WHEREAS,   the Parties entered into a Development agreement dated January 1,
2003 (“Development Agreement”), whereby Licensee provided services for the
development of Supervax (defined below) for and on behalf of Licensor; and
subsequent thereto, the Parties enter into the “License Option Agreement
Supervax” dated November 9, 2005 (“Option Agreement”), which grants the Licensee
an exclusive worldwide option to an exclusive license for Supervax;

WHEREAS,   Dynavax, a vaccine company based in the USA, and RBNV entered into a
Letter of Intent dated March 10, 2006, to sell RBG to Dynavax (the “Letter of
Intent);

WHEREAS,   among other things the Letter of Intent also provided certain
licensing terms regarding Supervax, which licensing terms regarding Supervax are
being superseded by this Agreement;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

WHEREAS,   as an ancillary condition to the sale of RBG to Dynavax, Dynavax
shall cause RBG to exercise the exclusive license option in the Option
Agreement, and Licensor shall grant such exclusive license as provided for
hereinbelow.

NOW THEREFORE, in consideration of the premises, the mutual understandings and
the obligations herein contained, and intending to be legally bound, Licensor
and Licensee do hereby agree as follows:
SECTION 1: DEFINITIONS

    Plural used in this Agreement shall mean singular and vice versa. The
following initially capitalized terms shall have the following meanings when
used in this Agreement (and derivative forms of them will be interpreted
accordingly):   1.1   “Actual Cost for Filling and Packaging of vials” shall
mean the cost [ * ]   1.2   “Affiliate” shall mean (i) any corporation or
business entity of which fifty percent (50%) or more of the securities or other
ownership interests representing the equity, the voting stock or general
partnership interest are owned, controlled or held, directly or indirectly, by a
Party; or (ii) any corporation or business entity which, directly or indirectly,
owns, controls or holds fifty percent (50%) (or the maximum ownership interest
permitted by law) or more of the securities or other ownership interests
representing the equity, the voting stock or, if applicable, the
general-partnership interest, of a Party. Affiliates of Licensor include Crucell
N.V., a Dutch corporation; RBNV; Rhein vaccines B.V.; and Berna Biotech AG.
Affiliation shall be determined based on RBG being wholly owned by Dynavax, and
not owned at all by RBNV.   1.3   “Cost for Registration” shall mean all costs
related to entering into registrations, or obtaining regulatory approvals (such
as BLAs and NDAs in the U.S. and regulatory approvals have a similar effect in
other countries), in each case for Supervax for prophylactic applications or
indications, including all direct, indirect, internal and external costs related
to:

[ * ]

    The Parties recognize that there is some overlap among different categories
included in (a) – (b). Individual costs, however, shall not be double-counted
across multiple categories. Any overlap between the categories shall not,
however, be used or interpreted to narrow any of (a) – (b).   1.4   “Cost for
Technology Transfer” shall mean all [ * ] respecting Supervax.   1.5  
“Development Agreement” shall have the meaning given in the second recital
above.   1.6   “Effective Date” shall have the meaning stated above in the first
paragraph of this Agreement.   1.7   “Field” means the prevention (or
prophylaxis) of disease in humans.   1.8   “Letter of Intent” shall have the
meaning given in the third recital above.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

1.9   “License Revenues” shall mean all [ * ] in respect of such sublicense. To
be clear, the following, even if received from a Sublicensee pursuant to such an
agreement, are excluded from License Revenues:

[ * ]

    As regards (c) and (d), the recovered (through the payment from the
Sublicensee) expenses shall not then be included under any cost category that is
included as a deduction to arrive at Net Profit. As regards (a), [ * ] As
regards (b), [ * ] As regards (c), this exclusion from License Revenues is
limited to actual cost and as regards internal personnel costs is limited to
reasonable FTE rates at the rate of [ * ] adjusted for inflation every year by
reference to [ * ] with the first adjustment to be made with respect to FTEs
devoted in [ * ] plus all materials, travel and related expenses.   1.10  
“Marketing, Sales & Distribution Expenses” shall mean Licensee’s and its
Affiliates’ direct, indirect, internal and external costs to market, sell and
distribute Supervax Program Products, including the following types of such
costs: [ * ]   1.11   “Net Profit” shall mean the sum of [ * ] minus all of the
following: [ * ]       To the extent such calculation results in a negative
number (i.e., a loss) for the applicable reporting period, then [ * ]      
Internal costs included in Net Sales shall be accounted for based on actual
cost, with internal labor costs being billed at a rate of [ * ] adjusted for
inflation every year by reference to [ * ] with the first adjustment to be made
with respect to FTEs devoted in [ * ] External costs shall be accounted for at
the amount equal to amounts paid out to third parties. RBG is entitled to do all
accounting hereunder in accordance with U.S. generally accepted accounting
principles, consistently applied.       If there is any overlap among different
cost deduction categories used in the calculation of Net Sales and Net Profits,
such individual costs, however, shall not be double-counted across multiple such
deducted categories. Any overlap between the categories shall not be used or
interpreted to narrow, however, any such deducted cost category.   1.12   “Net
Sales” shall mean the gross invoice price of sales of Supervax Program Products
made by Licensee, and its Affiliates to third parties (including distributors
and Sublicensees) less deductions for [ * ] Sales made by third parties, such as
Sublicensees, which sales are used to calculate the payment of License Revenues
to Licensee, shall not be included in Net Sales. Sales from Licensee or its
Affiliate to third-party selling agents or contractors, where Licensee or its
Affiliate has no royalty or profit interest in the resales by the such agents or
contractors (as in the case of a traditional distributor), shall be included in
the calculation of Net Sales (although resales by such agents or contractors
shall not be).   1.13   “Option Agreement” shall have the meaning given in the
second recital above.   1.14   “Patent” shall mean granted patents, including
utility models and certificates of invention, and reissues, re-examinations,
supplementary protection certificates,

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    extensions, and term restorations thereof, and patent applications therefor,
including any continuations, continuations-in-parts, divisionals thereof, and
the like.   1.15   “Patent Costs” shall mean all direct, indirect, internal and
external patent preparation, prosecution, extension and maintenance costs
specifically relating to Supervax Program Products or the manufacture, use,
clinical testing thereof, including fees to patent offices and outside and
counsel, and a reasonable accounting of internal legal resources, together with
those costs referred to in the last sentence of Section 4.2 below as well as
those referred to in the last sentence of Section 8.1.1 below.   1.16   “Payment
Term” means, for a given country, the period from first commercial sale of the
first Supervax Program Product in a given country, to [ * ] thereafter. Payment
Term is determined on a country-by-country basis.   1.17   “Supervax Technology”
shall mean all materials, information, experience and data, formulae,
procedures, culture medium and growth conditions, results and specifications,
manufacturing processes, equipment specifications, purification processes,
regulatory filings, and rights of reference thereto, product registrations, and
vaccine-related clinical and pre-clinical data, in written or electronic form,
which are related specifically to Supervax, which (i) are in the possession of
Licensor at the Effective Date, and/or has been transferred to Licensee prior to
the Effective Date pursuant to the obligations of preceding Research/License
Agreement, and the Development Agreement (as defined herein), (ii) are necessary
or useful in connection with the research, development, manufacture of Supervax,
(iii) are not subject to a third party confidentiality obligation that prevents
Licensor from disclosing the same, and (iv) are not generally known or
published. Schedule 1.11 provides an exemplary list of Supervax Know How. This
list is not all-inclusive. Items otherwise fitting within the foregoing
definition but not stated on such list remain nevertheless included in the
Supervax Technology.   1.18   “Sublicensee” shall mean a third party to whom
Licensee has granted a license and/or sublicense under the Supervax Technology
to make, use, offer to sell, import, use or sell Supervax in the Field.   1.19  
“Supervax” shall mean the current prophylactic two dose Hepatitis B vaccine that
includes the [ * ] adjuvant. [ * ]   1.20   “Supervax Program Products” means
all prophylactic Hepatitis B vaccines that contain all of the following: [ * ]
The Supervax Program Products include Supervax.       In addition, throughout
this Agreement the words “include” (and all conjugations of it), “such as” and
“for example” shall each be deemed to be followed by the words “without
limitation,” “but without limitation,” or similar language against construing
the language as limiting.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SECTION 2: LICENSE GRANT

2.1   Exclusive License. Licensor grants to Licensee and its Affiliates a profit
share-bearing (solely as set forth in this Agreement), worldwide, exclusive
(even as to Licensor and its Affiliates) license under the Supervax Technology
to develop, make, have made, use, sell, offer to sell, store, import, export and
distribute Supervax Program Products in the Field for the Term.   2.1.1  
Sublicense Right. The license grant of Section 2.1 shall include the right to
sublicense third parties (through one or more tiers or layers of sublicensees
without consent from Licensor) the right to develop, make, have made, use, offer
for sale, store, sell, import and/or export Supervax Program Products in the
Field in one (1) or more countries of the world.   2.2   Retained Rights.
Licensor shall retain the right to use the Supervax Technology to perform and
have performed research and development in the Field, and any other activities,
including commercial activities, provided the subject matter of such other
activities are not [ * ] Supervax Program Products in the Field. As long as the
exclusive license is in effect, the right to reference product registration
files is not included. However to the extent any third party may reference such
regulatory file for a generic marketing approval (i.e. an ANDA-like filing)
Licensor may do the same, provided that it is understood and agreed Licensor
must derive rights thereto in the same manner as third parties, and does not
obtain any additional rights or access to such data through this agreement.  
2.3   License Field Restrictions. The license grant of Section 2 is restricted
by Section 6 of the Definitive Commercial Agreement among Licensee, RBNV, and
Dynavax Technologies Corporation, of even date herewith, as quoted below:

“SECTION 6: COVENANTS NOT TO COMPETE
6.1 [ * ] RBG and Dynavax, for [ * ] after Closing, will not develop and/or
market, and/or license others to develop and/or market, for [ * ] Hepatitis B
vaccine, other than Heplisav Program Products.
6.2 [ * ] RBG and Dynavax, for [ * ] after Closing, will not develop and/or
market, and/or license others to develop and/or market, [ * ] other than
Heplisav Program Products.”
SECTION 3: DEVELOPMENT AND COMMERCIALIZATION OBLIGATIONS

3.0   Definition of Efforts. “Commercially Reasonable Diligent Efforts” shall
mean a reasonable level of efforts, commensurate with the efforts that a
similarly situated biotechnology company would devote to a product of similar
potential and having similar commercial advantages and disadvantages, taking
into account all relevant commercial factors such as: [ * ] In assessing
Commercially Reasonable Diligent Efforts

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    Efforts RBG and its Affiliates will ignore any negative impact to RBG and
its Affiliates of Licensor’s Net Profit share or RBNV’s rights set forth in
Section 3.1 and 3.2 of the Definitive Commercial Agreement among RBG, RBNV and
Dynavax of even date with this Agreement.   3.1   Exertion of Efforts. RBG,
and/or its Affiliates, shall exert Commercially Reasonable Diligent Efforts to
develop and commercialize Supervax in those countries where it is reasonable in
applying the Commercially Reasonable Diligent Efforts standard to do, including
via the following kinds of activities:   3.1.1   progress a Supervax Program
Product through development to registration, including conducting clinical
trials and preparing and filing applications for registration;   3.1.2   scaling
up the manufacturing process for a Supervax Program Product to the scale
required for the clinical trials of Section 3.1.1;   3.1.3   developing a
commercial production process for a Supervax Program Product, and implementing
the same in a commercial manufacturing facility; and   3.1.4   marketing,
offering to sell, selling, importing and distributing Supervax.   3.2   Decision
as to for which Countries to Develop and Commercialize Supervax.   3.2.1  
Licensee is entitled to decide for which countries it wishes to develop and
commercialize Supervax, provided such decision is consistent with the
Commercially Reasonable Diligent Efforts standard.   3.3   If Licensee takes the
decision to file for marketing approval, and/or to market, no Supervax Program
Product in any particular country in or for which Licensee has made a contrary
decision for a Heplisav Program Product, and the Commercially Reasonable
Diligent Efforts standard would require marketing Supervax in such country
(taking into account all factors provided for in the definition of such standard
above, including gray market effects on countries where Licensee will be
marketing a Supervax Program Product and the potential impact on the selling
price in such countries), then Licensee shall promptly inform Licensor in
writing. Licensor may then inform Licensee, that for such country, Licensee’s
exclusive license is revoked, and, thereafter Licensor or an Affiliate theoreof,
will have the rights to register, market, offer to sell and sell Supervax in
such country. Licensor shall have the right to reference regulatory dossiers
useful for registration in such market. Licensor shall in this case be entitled
under its license in Section 4.3.1 of the Definitive Commercial Agreement
between the Parties of even date with this Agreement to manufacture Supervax
Program Product solely to supply itself solely for such reverted countries. In
addition, Licensee agrees to discuss in good faith with Licensor the possibility
of Licensee supplying Licensor with quantities of Supervax Program Product for
Licensor’s sales in any such reverted countries, but Licensor shall not be
required to supply Licensor unless the Parties reach written agreement as to
such supply and in any case Licensee shall not be required under any
circumstances to prioritize supply for the reverted countries ahead of supply
for countries where Licensee retains its license nor shall Licensee be required
to increase its capacity for production of

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    Supervax Program Products. Licensor will owe Licensee and shall pay Licensee
[ * ] of Net Profits on Supervax in each reverted country (if there ever are
any), applying the cost definitions and mechanics of set forth in this Agreement
mutatis mutandis to calculate Licensor’s Net Profits and provide for it to pay
Licensee’s share of it to Licensee.   3.4   Commercial Partners/Sublicensee
Efforts. Licensee’s Affiliates’, Sublicensees’ and distributors’ efforts shall
count as Licensees’ efforts for purposes of evaluating diligence under this
Article 3.   3.5   Tolling in Case of [ * ] Licensee’s diligence obligations
under this Article 3 shall be tolled for the period of any [ * ] of [ * ] of the
[ * ] from [ * ] that [ * ]   3.6   Sole Diligence Obligations. Licensee’s sole
obligations to practice or work the licensed technology and to diligently
develop and commercialize hereunder shall be those explicitly set forth above in
this Article 3. No other such obligations of any kind shall be imposed on
License or any of its Affiliates, whether implied at law or in equity, or
provided in statute.

SECTION 4: PAYMENT FOR GRANTED RIGHTS

4.1   Profit Sharing. The Parties hereby agree to share the Net Profits realized
from the sale and licensing of Supervax in accordance with the following:  
4.1.1   Development Reimbursement Share. Licensee shall pay Licensor [ * ] of
the Net Profit until Licensee has paid Licensor an amount equal to the principal
development investment made by Licensor pursuant to the Development Agreement,
plus accumulated interest at [ * ] per annum, as per Schedule 1. Payment for
Supervax attached hereto (“Development Investment”). This [ * ] share of Net
Profits is payable until the Development Investment has been fully repaid to
Licensor, even if [ * ]   4.1.2   Fully Reimbursed Share. During the Payment
Term but after Licensee’s payments of Net Profit have equaled the Development
Investment, Licensee shall pay Licensor [ * ] of the Net Profit earned in such
time period.   4.1.3   No More Profit-Sharing After the Payment Term, Except to
Reimburse the Development Investment. Except as provided in Section 4.1.1,
Licensee shall not owe Licensor any further Net Profit with respect to each
country in which the Payment Term has expired.   4.2   Licensee Obligations.
Licensee shall be solely responsible for the payment of any royalties, license
fees, and milestone or other payments due to third parties contracted by
Licensee under licenses or similar agreements necessary to allow the
manufacture, use or sale of Supervax in the Field. However, these amounts shall
be included as a deduction in the calculation of Net Profits.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SECTION 5: PAYMENTS; BOOKS AND RECORDS; AUDIT

5.1   Net Profit Reports and Payments. After the first Net Sale is recorded,
Licensee agrees to submit quarterly written reports to Licensor within ninety
(90) days after the end of each calendar quarter (December 31, April 1, July 1,
and October 1), stating in each such report the number, description, and
aggregate Net Sales sold during the calendar quarter by Licensee and its
Affiliates (if applicable), the Net Profit and the amount owed to Licensor.
Concurrently with the submission of such reports, Licensee, as the case may be,
shall pay the Net Profit Share in accordance with Section 4.1.   5.2   Method of
Payment.   5.3   All payments due hereunder to Licensor shall be paid in Euros
in immediately available funds, for Licensor’s account, to a bank designated in
writing by Licensor.   5.4   Interest. If any payment under this Agreement is
not made by the date on which the same becomes due and payable, the late Party
shall owe the other Party interest at the rate of LIBOR plus two percent (2%)
per annum on any outstanding amount until payment is made in full.   5.5   No
Refunds. Payments referred to herein shall not be refundable.   5.6   Currency
Conversion. If any currency conversion shall be required in connection with the
calculation of Profit Share hereunder, such conversion shall be calculated at
the published rate of [ * ] for such period.   5.7   Withholding Taxes. If
Licensee is required by law to withhold taxes from any payments due hereunder to
Licensor, then Licensee shall be entitled to deduct the entire amount of the
required withholding from the amount otherwise due hereunder, shall pay the
amount required to be withheld to the relevant tax authority, and shall provide
evidence of such payment to Licensor within sixty (60) days thereafter. Licensee
agrees to reasonably cooperate with Licensor as to from what country payments
required hereunder are made, provided that any change in country requested by
Licensor does not have a negative impact on taxes due by Licensee (i.e., does
not cause Licensee to owe greater taxes) that Licensor is unwilling to reimburse
Licensee.   5.8   Records; Inspection. Licensee, its Affiliates and their
Sublicensees, shall keep complete, true, and accurate books of account and
records for the purpose of determining the Profit Share amounts payable under
this Agreement. Such books and records shall be kept at the principal place of
business of Licensee, or its Affiliate, or Sublicensee, as the case may be, for
at least three (3) years following the end of the calendar quarter to which they
pertain. Such records will be open for inspection during such three (3) year
period by an independent public accounting firm of national prominence retained
by the other Party for the purpose of verifying the Net Profit Share statements,
no more than once per set of records. Such inspections may be made no more than
once each calendar year, at reasonable times mutually agreed by Licensee and
Licensor. The Licensor’s representative or agent will be obliged to execute a
reasonable confidentiality agreement prior to commencing any such inspection.
Inspections conducted under this Section shall be at the expense of the

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    Licensor, unless a variation or error producing an increase exceeding [ * ]
of the amount stated for any period covered by the inspection is established in
the course of any such inspection, whereupon all costs relating to the
inspection for such period will be paid the Licensee.

SECTION 6: CONFIDENTIALITY

6.1   This section 6 amends and restates the confidentiality provisions, as they
pertain solely to Supervax, pursuant to (1) Section 4.1 of the Research License
Agreement dated October 16, 1992, (2) Section 5a. of the Development Agreement
dated January 1, 2003, and (3) Section 7 of the License Option Agreement
Supervax dated November 9, 2005, each of (1), (2) and (3) between Licensee and
Licensor’s Affiliate, Green Cross Vaccine Corp.   6.2   All documents, materials
and know-how which may be furnished to the receiving Party hereto (the
“Recipient”) by the disclosing Party hereto (the “Disclosing Party”) pursuant to
this Agreement, and the predecessor agreements referred to in Section 6.1
hereinabove, shall be, if suitably marked or designated in tangible form, deemed
the Disclosing Party’s “Proprietary Information” and, therefore, considered
confidential and shall not be used by Recipient other than for the purposes
licensed under this Agreement and for the exercise of the Recipient’s rights
under this Agreement. Recipient shall use the same degree of care regarding
Disclosing Party’s Proprietary Information as it uses in protecting and
preserving its own proprietary/confidential information of like kind to avoid
disclosure or dissemination thereof, but no less than a reasonable degree of
care. Information which is disclosed orally or otherwise than in tangible form
shall be considered Proprietary Information if: (a) the information is
identified as confidential at the time of disclosure and a written summary is
provided to the Recipient within thirty (30) days thereafter, or (b) the
information is identified as confidential in writing and provided to the
Recipient prior to or at the time of disclosure by the Disclosing Party.   6.3  
This confidentiality obligation shall not apply to information if the
information: (a) is publicly known or which the Recipient has documentary
records which establish its or its Affiliate’s knowledge prior to this
disclosure; (b) subsequently becomes publicly known and/or published through no
fault of the Recipient; (c) is independently developed without use or reference
to the other Party’s Proprietary Information; (d) is required by operation of
law or requirement of a governmental authority or rules of any securities
exchange having jurisdiction to be disclosed (provided that the Party making the
required disclosure gives reasonable (under the circumstances) advance notice of
the required disclosure and all reasonable assistance to seek confidential
treatment or a protective order if appropriate ); or (e) is or was brought to
the Recipient’s attention by a third Party who has a legal right to do so.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SECTION 7: PUBLICATIONS AND PUBLICITY

7.1   Each Party agrees not to use the name of the other Party or any member of
its staff in sales promotion work or advertising, or in any other form of
publicity, without the written permission of the other Party.   7.2   Neither
Party shall disclose in any press release, public statement, or public release,
the terms of this Agreement or any information with respect to this Agreement
(including, without limitation, any release of information in connection with
any scientific and medical conference) without the other Party’s express written
permission. The foregoing shall not apply to disclosures under an understanding
of confidentiality or to information, which had theretofore been disclosed by or
with the consent of the other Party. Either Party will be free to publish the
results of the Supervax project after providing the other Party with a [ * ]
(which period shall commence to the date that the other Party receives the text
which is to be published and a summary of the manner of intended publication) in
which to review and approve each publication, which approval shall not be
unreasonably withheld. In any such publication by Licensor, Licensee’s
contribution shall be acknowledged by Licensor. Notwithstanding any of the
foregoing, nothing in this Agreement shall be deemed to prevent a Party (or its
Affiliate) from complying with its reporting requirements as part of its
responsibilities as a public company. This includes public company reporting
requirements of Dynavax Technologies Corporation, a Delaware corporation.
Accordingly, while Licensee will attempt to give Licensor advance notice of any
such required disclosures, and will reasonably consider Licensee’s comments
thereon if provided on a timeline that is reasonable in view of the required
disclosure, Licensee and its Affiliates retain the right to make all legally
required disclosures (including as legally required based on SEC
interpretations), based on the good faith advice of its outside corporate
counsel.

SECTION 8: INTELLECTUAL PROPERTY

8.1   Defense of Third Party Infringement Claims.   8.1.1   Infringement Claims.
If the production, sale or use of any Supervax in the Field results in a claim,
suit or proceeding alleging patent infringement against Licensee or Licensor (or
their respective Affiliates or Sublicenses), such Party shall promptly notify
the other Party hereto in writing setting forth the facts of such claim in
reasonable detail. The Party subject to such claim shall have the exclusive
right to defend and control the defense of any such claim, suit or proceeding,
at its own expense, using counsel of its own choice, provided, however, it shall
not enter into any settlement which admits or concedes that any aspect of the
Patent or Know How of the other Party hereto is invalid or unenforceable without
the prior written consent of such other Party. Such Party shall keep the other
Party hereto reasonably informed of all material developments in connection with
any such claim, suit or proceeding. All liabilities under this Section are and
shall be deemed deductible costs in the calculation of Net Profits via inclusion
within the Patent Costs.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SECTION 9: WARRANTIES, INDEMNIFICATION AND INSURANCE

9.1   Disclaimer. UNLESS EXPRESSLY STATED HEREIN, LICENSOR DISCLAIMS ALL
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AS TO ANY MATTER, INCLUDING
BUT NOT LIMITED TO WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, OR
MERCHANTABILITY CONCERNING THE SUPERVAX KNOW HOW, AND THAT LICENSEE’S USE OF
SUPERVAX KNOW HOW WILL BE FREE FROM INFRINGEMENT OF PATENTS OF THIRD PARTIES.  
9.2   Warranties and Representations.   9.2.1   Both Parties. Licensor and
Licensee warrant and represent that: (i) they have the power and authority to
enter into this Agreement and perform the responsibilities and obligations
herein and the execution and delivery of this Agreement has been duly
authorized; (ii) they have the power to carry out their obligations under this
Agreement; and (iii) nothing in this Agreement or in the execution or
performance thereof shall constitute a breach, violation or default of any
provision contained in such Party’s certificate or articles of incorporation or
other organizing instruments nor violate any contract or other commitment of
such Party.

9.2.2   Licensor Representations. Licensor represents and warrants to Licensee
the following:   9.2.2.1   Licensor shall not grant, during the Term, any rights
to third parties, or take any actions or fail to take any actions, which grant
or action(s) would impair the rights granted to Licensee herein.   9.2.2.2   As
of the Effective Date, Licensor has sufficient legal and/or beneficial title to,
and/or the right to license, the Supervax Technology necessary for the purposes
contemplated under this Agreement and to grant the licenses contained herein,
including those items of Supervax Technology listed in Schedule 1.1.   9.2.2.3  
As of the Effective Date, Licensor is not aware, nor should it be aware, of any
third party communications alleging that any Supervax Technology licensed under
this Agreement would infringe any valid patent rights of any third party.  
9.2.2.4   As of the Effective Date, Licensor does not own, does not control, and
has not filed, any Patent that claims one or more inventions relating to the
composition, formulation, manufacture and/or the use, of Supervax Program
Products, and is not entitled to assignment from any other entity any Patent
claiming an invention made prior to the Effective Date which invention relates
to the composition, formulation, manufacture and/or use of Supervax Program
Products.

9.3   Indemnification.   9.3.1   Except to the extent resulting from the willful
misconduct or gross negligence, or breach of representation and warranty of
Licensor or any of its Affiliates, Licensor shall not be liable for and Licensee
shall indemnify and hold Licensor harmless against any and all liabilities,
damages, losses, costs, and expenses, whether direct or indirect, consequential,
incidental, including reasonable attorney’s fees, in all cases that are paid

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    to third parties (“Damages”), resulting from claims, demands, actions, other
proceedings and judgments in all cases brought or obtained by third parties
(“Third-Party Claims”) arising out of: the offer for sale, sale, manufacture,
importation and/or use of Supervax by Licensee, its licensees, distributors,
employees, consultants and investigators, or agents during or after
Licensee-authorized pre-clinical and clinical studies, and as a result of the
manufacture and/or sale of Supervax.

9.3.2   Licensor shall indemnify, defend and hold harmless Licensee and its
Affiliates and their directors, officers and employees from and against all
Damages to the extent resulting from Third-Party Claims arising out of the
willful misconduct or gross negligence, or breach of representation and warranty
of, Licensor and/or any of its Affiliates.   9.4   Indemnification Procedure. If
a Party (the “Indemnitee”) intends to claim indemnification hereunder,
Indemnitee shall promptly notify the other Party (the “Indemnitor”) of any
claim, demand, action, or other proceeding for which the Indemnitee intends to
claim such indemnification. The Indemnitor shall have the right to participate
in, and to the extent the Indemnitor so desires jointly with any other
Indemnitor similarly noticed, to assume the defense thereof with counsel
selected by the Indemnitor; provided, however, that the Indemnitee shall have
the right to retain its own counsel at Indemnitee’s own expense. The indemnity
obligations under Section 9.3 shall not apply to amounts paid in settlement of
any claim, demand, action or other proceeding if such settlement is effected
without the prior express written consent of the Indemnitor, which consent shall
not be unreasonably withheld or delayed. The failure to deliver notice to the
Indemnitor within a reasonable time after notice of any such claim or demand, or
the commencement of any such action or other proceeding, only to the extent
actually prejudicial to its ability to defend such claim, demand, action or
other proceeding, shall relieve such Indemnitor of any liability to the
Indemnitee under Section 9.3 with respect thereto, but the omission so to
deliver notice to the Indemnitor shall not relieve it of any liability that it
may have to the Indemnitee otherwise than under Section 9.3. The Indemnitor may
not settle or otherwise consent to an adverse judgment in any such claim,
demand, action or other proceeding, that diminishes the rights or interests of
the Indemnitee without the prior express written consent of the Indemnitee,
which consent shall not be unreasonably withheld or delayed. The Indemnitee, its
Affiliates, and all of their employees and agents, shall reasonably cooperate
with the Indemnitor and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by this Section 9.4.       If
the Parties cannot in good faith agree as to the application of Section 9.3’s
subsections to any particular Claim, then each Party may the conduct its own
defense of such Claim and reserves the right to claim indemnification (to the
extent provided for in Section 9.3) from the other Party upon resolution of the
underlying Claim.   9.5   LIMITATION OF LIABILITY. EXCEPT TO THE EXTENT A PARTY
IS REQUIRED TO INDEMNIFY THE OTHER FOR AMOUNTS PAID TO THIRD PARTIES OR AS
REGARDS THE BREACH OF ANY CONFIDENTIALITY

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    OBLIGATION, PUNITIVE, EXEMPLARY, MULTIPLIED OR CONSEQUENTIAL DAMAGES (SUCH
AS LOST PROFITS, OPPORTUNITY COSTS, MISSED BUSINESS OPPORTUNITIES, OR OTHER
THINGS CAUSED BUT NOT PROXIMATELY CAUSED BY ANY BREACH OR DEFAULT UNDER THIS
AGREEMENT, WHETHER THE THEORY OF LIABILITY IS GROUNDED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) PRODUCT LIABILITY OR OTHERWISE), AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES. NO PARTY MAY SEEK OR OBTAIN
PREJUDGMENT INTEREST OR ATTORNEY’S FEES OR COSTS. To be clear, this does not
negate Licensor’s right to its direct damages equal to its share of Net Profits
as provided for hereunder, if notwithstanding earning such Net Profits Licensee
does not pay to Licensor the required share.

SECTION 10: TERM AND TERMINATION

10.1   Term. This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to the other provisions of this Section 10,
shall continue in full force and effect in perpetuity, even though the payment
obligation under Section 4.1.1 ends once the Development Investment has been
repaid and the obligations to pay a share of Net Profits in Section 4.1.2 ends
on a country-by-country basis as the Payment Term expires in each country.  
10.2   Termination for Cause. Either Party to this Agreement may terminate this
Agreement in the event the other Party shall be in material breach of this
Agreement (including by default), and such material breach shall have continued
uncured for [ * ] after written notice thereof was provided to the breaching
Party by the non-breaching Party. Any termination shall become effective at the
end of such [ * ] period unless the breaching Party (or any other Party on its
behalf) has cured any such breach or default prior to the expiration of the [ *
] period, or in the case of a breach incapable of cure during such time period,
delivered a plan to cure the breach as promptly as practicable by the
application of Commercial Reasonable Diligent Efforts, together with an
undertaking to carry out such plan. However, if Licensee terminates this
Agreement due to Licensor being in material breach of this Agreement, which
breach cannot be or is not cured as provided in this Section, the licenses
granted by Licensor in Section 2.1 shall continue after such termination.   10.3
  Entire Agreement. Licensee and Licensor may terminate this Agreement upon
mutual agreement at any time.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

10.4   Termination Upon Insolvency or Bankruptcy. The Parties acknowledge that
the Supervax Technology are ‘intellectual property’ for purposes of Section
365(n) of the U.S. Bankruptcy Code and that Licensee will have the ability to
exercise all rights provided by Section 365(n) with respect to the Supervax
Technology licensed hereunder. In this regard, the Parties agree that Section
365(n) of the U.S. Bankruptcy Code will govern Licensee’s and Licensor’s rights
to intellectual property licensed under this Agreement in the event Licensor
files for or is placed in bankruptcy. The Parties explicitly intend that to the
extent the laws of another country whose laws govern the bankruptcy (or similar
status) of Licensor afford or allow for similar protection of a license in
bankruptcy, such protection shall extend to the license granted in Section 2.1
hereof and such license shall not be terminated based on the bankruptcy (or
similar status) of Licensor.   10.5   Rights and Obligations on Term,
Termination, or Suspension.   10.5.1   Termination by either Party pursuant to
this Article shall not prejudice any other remedy that a Party might have.
Termination of this Agreement for any reason shall not release any Party hereto
from any liability which, at the time of such termination, has already accrued
to the other Party or which is attributable to a period prior to such
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement.   10.5.2   Except for termination by Licensee pursuant to
Section 10.2, upon termination of this Agreement by either Party, at Licensor’s
written request, Licensee and its Affiliates shall destroy all supplies of
Supervax Technology, and all documents describing Supervax Technology, and shall
promptly thereafter confirm such destruction in writing to Licensor.   10.5.3  
Return of Materials. Upon any termination of this Agreement, Licensee and
Licensor shall promptly return to the other all Confidential Information
received from the other (except one copy of which may be retained for archival
purposes).   10.5.4   Stock on Hand. In the event this Agreement is terminated
for any reason, the Licensee and their respective Affiliates and Sublicenses
shall have the right to sell or otherwise dispose of the stock of any Supervax
then on hand, subject to the payment of Profit Share as provided herein.  
10.5.5   Survival on Termination. If this Agreement terminates or expires for
any reason, Sections 1, 5.8, 6, 7, 8 (as applied to Damages resulting from
Third-Party Claims arising out of activities occuring during the term of the
Agreement and 9-12 shall survive such termination or expiration.   10.5.6   No
Prejudice of Rights. Termination by either Party pursuant to this Article shall
not prejudice any other remedy that a Party might have, nor shall it affect
either Party’s accrued rights.

SECTION 11: DISPUTE RESOLUTION

11.1   Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the Term, which disputes relate to either Party’s
rights and/or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Section 11 if and when a dispute arises under this Agreement.
Unless otherwise specifically recited in this Agreement, disputes between the
Parties will be resolved as recited in this Section 11.

11.2   Dispute Resolution through Party Management. If the Parties are unable to
resolve a dispute within thirty (30) days of being requested by a Party to
resolve a dispute, any Party may, by written notice to the other, have such
dispute referred to their respective chief executive officers or duly authorized
designees, for attempted resolution by good faith negotiations within thirty
(30) days after such notice is received. In the event the designated executive
officers are not able to resolve such dispute within such period, either Party
may at anytime after the thirty (30) day period invoke the provisions of
Section 11.3 hereinafter.   11.3   Arbitration. Any controversy, dispute or
claim which is not resolved pursuant to Section 11.2 and which may arise out of
or in connection with this Agreement, including the exhibits attached hereto, or
the interpretation, enforceability, performance, breach, termination or validity
thereof, including disputes relating to alleged breach or termination of the
foregoing (each a “Dispute”) shall be resolved by binding arbitration in
accordance with the Rules of the London Court of International Arbitration then
pertaining, except where this rules conflict with this provision, in which case
this provision controls. The Arbitration shall be held in English and shall take
place in London. Subject to Section 11.6, the Dispute shall be construed in
accordance with the laws of [ * ] exclusive of its conflicts of law rules. The
arbitration tribunal shall consist of three neutral arbitrators, each of whom
shall be an attorney who has at least fifteen (15) years of experience in the
biopharmaceutical field with a law firm or corporate law department or was a
judge of a court of general jurisdiction who has at least fifteen (15) years of
experience in the biopharmaceutical field. However: (X) at least one of the
arbitrators must be an attorney described in clause (a) of the foregoing
sentence; (Y) at least one of the arbitrators must be trained in [ * ] law and
have been admitted to practice in [ * ] ; and (Z) at least one of the
arbitrators must be a native English speaker. The arbitrators shall be neutral,
independent, disinterested, and impartial. Each Party shall nominate in the
request for arbitration and the answer thereto one arbitrator and the two
arbitrators so named will then jointly appoint the third arbitrator as chairman
of the arbitration tribunal. After appointment, the Parties shall have no
ex-parte communication with their proposed arbitrator. If one Party fails to
nominate its arbitrator or, if the Parties’ arbitrators cannot agree on the
person to be named as chairman within thirty (30) days, the President of the
London Court of International Arbitration shall make the necessary appointments.
Within thirty (30) days of initiation of arbitration, the Parties shall reach
agreement upon and thereafter follow procedures assuring that the arbitration
will be concluded and the award rendered within no more than eight (8) months
from selection of the arbitrators. Failing such agreement, the Arbitration [ * ]
will control the procedures and scheduling and the Parties will follow such
procedures and meet

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    such a time schedule. Each Party has the right before or, if the arbitrators
cannot hear the matter within an acceptable period, during the arbitration to
seek and obtain from any court of competent jurisdiction provisional remedies
such as attachment, preliminary injunction, replevin, etc., to avoid irreparable
harm, maintain the status quo or preserve the subject matter of the arbitration.
Any request for such provisional measures by a Party to a court shall not be
deemed a waiver of this agreement to arbitrate. In addition, the Arbitrator
Tribunal may, at the request of a Party, order provisional or conservatory
measures (including, without limitation, preliminary injunctions to prevent
breaches hereof) and the Parties shall be able to enforce the terms and
provisions of such orders in any court having jurisdiction. The decision of the
arbitration tribunal must be in writing and must specify the basis on which the
decision was made, and the award of the arbitration tribunal shall be final and
judgment upon such an award may be entered in any competent court or application
may be made to any competent court for judicial acceptance of such an award and
order of enforcement. THE ARBITRATOR SHALL NOT AWARD ANY PARTY PUNITIVE,
EXEMPLARY, MULTIPLIED OR CONSEQUENTIAL DAMAGES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES. NO PARTY MAY SEEK OR OBTAIN
PREJUDGMENT INTEREST OR ATTORNEY’S FEES OR COSTS.

11.4   Enforcement. The arbitral award, including any injunctive relief granted,
may be enforced in any court of competent jurisdiction (i.e. any court having
subject matter jurisdiction over the dispute and personal jurisdiction over the
Parties).   11.5   Confidential Information. With respect to any dispute
relating to the misuse and/or misappropriation of a Party’s Confidential
Information, in each case, a Party may seek preliminary injunctive relief
pending resolution of the Dispute under Section 11.3, and submit such dispute to
any court of competent jurisdiction (i.e. any court having subject matter
jurisdiction over the dispute and personal jurisdiction over the Parties).

SECTION 12: MISCELLANEOUS

12.1   Entire Agreement. This Agreement, together with the Definitive Commercial
Agreement, contains the entire agreement of the Parties regarding the subject
matter hereof and supersedes all prior agreements, understandings, and
negotiations regarding the license rights to Supervax, including the Development
Agreement, the Letter of Intent and the Option Agreement. Such superseded
agreements shall not be used to interpret this Agreement. This Agreement may not
be changed, modified, amended, or supplemented except by a written instrument
signed by both Parties hereto.   12.2   Severability. If any portion of this
Agreement shall be finally determined by any court or governmental agency of
competent jurisdiction to violate applicable law or otherwise not to conform to
requirements of law, then the remainder of the Agreement shall not be affected
thereby; provided, however, that if any provision hereof is invalid or
unenforceable, then a suitable and equitable provision shall be substituted
therefore

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    in order to carry out,so far as may be valid and enforceable, the intent and
purpose of the Agreement including the invalid or unenforceable provision.  
12.3   Force Majeure. Neither Party or its Affilaites shall be liable for any
unforeseeable event beyond its reasonable control not caused by the fault or
negligence of such Party, which causes such Party to be unable to perform its
obligations under this Agreement, and which it has been unable to overcome by
the exercise of due diligence. In the event of the occurrence of such a force
majeure event, the Party unable to perform shall promptly notify the other
Party. It shall further use its best efforts to resume performance as quickly as
possible and shall suspend performance only for such period of time as is
necessary as a result of the force majeure event..   12.4   Independent
Contractors. Both Parties are independent contractors under this Agreement.
Nothing contained in this Agreement is intended nor is to be construed so as to
constitute Licensee and Licensor as partners or joint venturers with respect to
this Agreement. Neither Party hereto shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement, or
undertaking with any third party.   12.5   Notices Any notices required by this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be forwarded to the respective addresses set forth below unless
subsequently changed by written notice to the other Party:

             
 
  If to Licensor:   Green Cross Vaccine Corp.    
 
      227-3, Kugai-Ri, Kiheung-Eup    
 
      Yongin City    
 
      Kyounggi Province    
 
      Republic of Korea    
 
      [ * ]    
 
                           Required copy to Rhein Biotech NV:
 
      Rhein Biotech NV    
 
      Oude Maasstraat 47,    
 
      NL 6229 BC Maastricht,    
 
      The Netherlands    
 
      [ * ]    
 
           
 
  If to Licensee:   Rhein Biotech GmbH    
 
      Eichsfelder Strasse 11    
 
      Dusseldorf 40595    
 
      Germany    
 
      [ * ]    
 
                          Required copy to Dynavax Technologies Corporation:
 
      Dynavax Technologies Corporation    
 
      2929 Seventh Street, Suite 100    
 
      Berkeley, CA 94710    
 
      USA    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

         
 
      [ * ]
 
      ATTN: LEGAL DEPARTMENT

12.6   Headings. The paragraph headings herein are inserted for convenience only
and shall not be construed to limit or modify the scope of any provision of this
Agreement.   12.7   Assignment and Successors Rights/Waiver. Except in
connection with a sale by a Party of all or substantially all of its assets to
which this Agreement relates, or a Party’s merger with another entity, or an
assignment to a Party’s Affiliate, this Agreement may not be assigned without
the prior written consent of either Party, and is binding upon and shall inure
to the benefit of the Parties hereto, their representatives, successors and
permitted assigns. No failure or successive failures on the part of either
Party, its successors or permitted assigns, to enforce any covenant or
agreement, and no waiver or successive waivers on its or their part of any
condition of this Agreement, shall operate as a discharge of such covenant,
agreement or condition, or render the same invalid, or impair the right of
either Party, its successors and permitted assigns to enforce the same in the
event of any subsequent breach or breaches by the other Party, its successors or
permitted assigns.   12.8   Choice of Law. Subject to the bankruptcy treatment
of intellectual property pursuant to Section 11.6, this Agreement shall be
exclusively governed by and construed in accordance with the laws of [ * ]
(without giving effect to its conflict of law rules and regulations).

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed, in two copies, each an original, by their respective duly authorized
officers and representatives with effect as of the date first above written.
RHEIN BIOTECH GmbH

                 
 
  /s/ Frank Ubags              
By:
  Frank Ubags   By:   blank    
Title:
  CEO   Title:   blank    
Date:
  21 April, 2006   Date:   blank    

GREEN CROSS VACCINE CORP

                 
 
  /s/ C.P.E. Moonen              
By:
  C.P.E. Moonen   By:   blank    
Title:
  Managing Director   Title:   blank    
Date:
  21 April, 2006   Date:   blank    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Schedule 1.1
Examples of Supervax Technology
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Schedule 1
Development Investment
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

 